Citation Nr: 1443164	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for PTSD.  The Veteran is appealing the initial rating assigned to his PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the certification of the appeal to the Board, additional evidence has been associated with the claims file.  This evidence includes medical evidence consisting of the Veteran's updated VA outpatient treatment records, his Social security records, and the report of a VA PTSD examination conducted in April 2011.  This evidence has not been previously considered by the RO in adjudicating the claim on appeal when the claim was last adjudicated by the RO in a January 2010 Statement of the Case (SOC).  The additional evidence is relevant to the issue being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Additionally, the most recent VA examination for the Veteran's PTSD was in April 2011, more than 3 years ago.  A Veteran is entitled to a contemporaneous examination when one is necessary to adjudicate the claim.  See Green v. Derwinski, 1 Vet. App. 212 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the VA Medical Center in Pensacola and Biloxi, Florida, and any associated outpatient clinics dated from November 2010 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an examination to determine the extent of his disability due to PTSD.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests must be conducted and the Veteran's symptoms described in accordance with VA rating criteria.

3.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claim on appeal, taking into consideration all newly acquired evidence, specifically including the April 2011 VA PTSD examination report.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since the issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


